Citation Nr: 0639830	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had recognized guerilla service from March 8, 
1945 to September 5, 1945 and regular Philippine army service 
from September 6, 1945 to September 13, 1945.  The veteran 
died in July 1978.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied service 
connection for the cause of the veteran's death.

2.  The appellant did not perfect an appeal of the January 
2002 rating decision.

3.  Evidence submitted since the January 2002 denial of the 
appellant's claim is either cumulative or redundant and does 
not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002);  38 
C.F.R. § 3.156 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the appellant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   




A.  Duty to Notify

In a January 2004 letter, the RO notified the appellant of 
the evidence required to establish entitlement to service 
connection for the cause of the veteran's death and of the 
requirement of new and material evidence to reopen the claim.  
This letter explained that new evidence is that which is 
submitted to VA for the first time and material evidence is 
evidence that relates to an unestablished fact necessary to 
substantiate a claim.  This letter also explained VA's duty 
to assist and informed the appellant what evidence she would 
be responsible for obtaining and what evidence VA would 
assist her in obtaining.  Additionally, the appellant was 
advised to submit any relevant in her possession.  This 
notice was provided prior to the unfavorable rating decision, 
in compliance with the Pelegrini timing requirements.

While this letter did not provide the appellant with notice 
of the evidence of service connection found lacking in the 
previous denial, there was no prejudice.  The appellant had 
previously been informed in the January 2002 rating decision 
that there was no medical evidence establishing a nexus 
between the veteran's death and his service.  The December 
2004 statement of the case and April 2005 supplemental 
statement of the case also stated this basis for the denial 
of her claim and informed her of her right to submit 
additional evidence.   

B.  Duty to Assist

The RO made reasonable efforts to assist the appellant in the 
development of this claim.  The RO obtained the available 
service records.  The appellant has not identified any 
medical evidence pertaining to this claim and stated in a May 
2005 that there are no available medical records related to 
this claim.

With respect to VA's duty to provide a medical opinion, VA 
regulations provide that a medical examination or opinion 
will be provided when it necessary to make a decision on a 
claim.  Such an examination is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence and indicates that the claimed disability 
may be associated with an established event, injury, or 
disease in service or with another service-connected 
disability.  In this case, there is no evidence that the 
veteran had a disease of injury in service that may be 
associated with the cause of his death.  Therefore, no 
medical opinion is required in this case.  

II.  Analysis of Claim

The RO initially denied the appellant's claim of entitlement 
to service connection for the caused of the veteran's death 
in a rating decision of February 2000.  The RO concluded that 
the evidence failed to establish any relationship between the 
veteran's military service and his death.  The RO again 
denied service connection for the cause of the veteran's 
death in January 2002.  It based its denial on a finding that 
the evidence failed to show any relationship between the 
veteran's service and his death in July 1978 from high fever 
of undetermined origin.  The RO also found that the veteran 
was not service-connected for any disability during his 
lifetime.

 In a letter dated in January 2002, the RO notified the 
appellant of the rating decision and of her appellate rights 
with regard to that decision, but the appellant did not 
appeal the decision to the Board.  The January 2002 rating 
decision is therefore final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

The appellant attempted to reopen her claim in December 2003 
by submitting a written statement and a medical record.  A 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record. 38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2006)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening a veteran's 
claim, unless it is inherently false or untrue or, if it is 
in the nature of a statement or other assertion, it is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, there must be evidence that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary)  cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause of 
death, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2006);  
see also Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In this case, evidence on file at the time of the adverse 
January 2002 decision included the veteran's death 
certificate; a Philippine Army personnel affidavit; 
statements from the appellant; and a statement from a private 
physician dated in September 1999, which states that the 
veteran had high fever and malaise that were related to his 
military service.   

Evidence submitted since January 2002 includes statements 
from the appellant and a duplicate of the September 1999 
private physician's statement.  In her statements, the 
appellant contends that the veteran contracted malaria during 
his service and that this illness contributed to his death.  
The appellant's assertions in this regard are not sufficient 
to reopen the claim for service connection for the cause of 
the veteran's death.  Lay statements such as these are not 
new and material evidence. See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  Moreover, as it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The physician's statement submitted in December 2003 is 
neither new nor material to this claim.  It is a duplicate of 
the statement that was previously submitted and considered in 
the RO's previous denial.  This statement reflects the 
physician's opinion that the veteran had malaise and fever 
associated with service.  This opinion has little probative 
value as there is still no evidence of any treatment for 
these conditions and no evidence that the veteran suffered a 
related illness during service.  Furthermore, this statement 
is inconsistent with an Affidavit for Philippine Army 
Personnel,  dated in September 1945, noting no wounds or 
illnesses in service.

In sum, the evidence received since January 2002 is 
cumulative or redundant and is not material to the question 
of whether the veteran's fatal fever was related to his 
military service.  Accordingly, the claim may not be 
reopened.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


